DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 1/28/2022 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the and Claims have overcome each and every 112(b) rejections previously set forth in the Non-Final Office Action mailed 10/28/2021.

Claim Objections
Claims 13-15, 17 and 19 are objected to because of the following informalities:  
Regarding claim 13, lines 2-3, the limitation “the opening” appears to be amended to recite “the distal opening” in order to refer to the same limitation consistently in all the claims.

Regarding claim 14, line 2, the limitation “the opening” appears to be amended to recite “the distal opening” in order to refer to the same limitation consistently in all the claims.

Regarding claim 15, line 2, the limitation “the opening” appears to be amended to recite “the distal opening” in order to refer to the same limitation consistently in all the claims.

Claim 17 needs to be ended with a period at an end of the claim in order to indicate end of the claimed invention [see MPEP 608.01(m)].

.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 9-15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanson et al. (US 5,709,874).
Regarding claim 1, Hanson teaches an infusion catheter system 10 (figure 1), comprising: an elongate catheter shaft 12 having a proximal end region (region of element 12 comprising element 16), a distal end region 22 (including region comprising element 19), a distal opening 19 and a lumen 20 extending between the proximal end region (region of element 12 comprising element 16) and the distal opening 19, wherein the distal end region 22 (including region comprising element 19) includes a coiled portion 22 having a preformed coiled configuration (configuration shown in figure 1) including a plurality of helically wound rings (see rings formed in element 22 in figure 1); 
a plurality of apertures 24 formed through a sidewall of the coiled portion 22 and in fluid communication with the lumen 20 of the elongate catheter shaft 12; and 
a guidewire 26 configured to be slidably disposed (column 6, lines 11-14) within the lumen 20 of the elongate catheter shaft 12, the guidewire 26 including a proximal 
wherein the distal end region of the guidewire is configured to be at least partially positioned within the distal opening 19 during delivery of a fluid (the guidewire could be placed in position shown in figure 2 and fluid could be injected through element 46) through the lumen 20 of the elongate catheter shaft and a distal end 30 of the guidewire 26 extends distally beyond a distal end 18 of the elongate catheter shaft 12.

    PNG
    media_image1.png
    388
    607
    media_image1.png
    Greyscale




Regarding claim 3, Hanson teaches wherein the second outer diameter (maximum outer diameter of element 30) of the guidewire 26 is less than an inner diameter (inner diameter of element 12) of the elongate catheter shaft 12.

Regarding claim 4, Hanson teaches wherein the distal end region of the guidewire 26 is configured to direct a flow of fluid (if element 30 is placed in contact with element 19 such that element 30 blocks element 19 at least partially then at least a portion of the volume of fluid will not be able to pass through element 19 in the same manner as when element 30 is not in contact with element 19 or is retracted as shown in figure 4, the portion of the fluid not being able to pass through element 19 will be able to get out or push the upcoming fluid out from element 24) within the lumen 20 of the elongate catheter shaft 12 towards and through the plurality of apertures 24.

Regarding claim 6, Hansen teaches wherein the coiled portion 22 is formed at least in part from a shape memory material (column 11, lines 37-50).

Regarding claim 9, Hanson teaches wherein the plurality of apertures 24 are formed in a radially outward sidewall (figure 4) of the coiled portion 22.



Regarding claim 11, Hanson teaches further comprising a fluid delivery device fluidly (column 5, lines 35-38, “remote fluid source via a tube 46”) coupled to the proximal end region of the elongate catheter shaft 12.

Regarding claim 12, Hanson teaches an infusion catheter system 10 (figure 1), comprising: 
an elongate catheter shaft 12 extending along a Z-axis (axis along which straight portion of element 12 extends in figure 1) having a proximal end region (region of element 12 comprising element 16), a distal end region 22 (including region comprising element 19), a distal opening 19 having an area (area of element 19) extending along the X-Y plane (plane along which element 19 lies), and a lumen 20 extending between the proximal end region (region of element 12 comprising element 16) and the distal opening 19, wherein the distal end region 22 (including region comprising element 19) includes a coiled portion 22 formed at least in part from a shape memory material (column 11, lines 37-50) and having a preformed coiled configuration (configuration shown in figure 1) including a plurality of helically wound rings (see rings formed in element 22 in figure 1); 
a plurality of apertures 24 formed through a sidewall of the coiled portion 22 such that the plurality of apertures 24 are oriented in a radially outward direction when the coiled portion 22 is in the preformed coiled configuration (configuration shown in figure 
a fluid delivery device fluidly (column 5, lines 35-38, “remote fluid source via a tube 46”) coupled to the proximal end region of the elongate catheter shaft 12; and
a guidewire 26 configured to be slidably disposed (column 6, lines 11-14) within the lumen 20 of the elongate catheter shaft 12, the guidewire 26 including a proximal end region (see “PER” in figure 2 above) having a first outer diameter (outer diameter of “PER” in figure 2 above), a distal end region (see “DER” in figure 2 above) having a second outer diameter (maximum outer diameter of element 30), the second outer diameter (maximum outer diameter of element 30) greater (figure 2 where element 30 has larger outer diameter) than the first outer diameter (diameter of element 26 at an end opposite to element 30), and an intermediate region (see “IR” in figure 2 above) disposed between the proximal end region of the guidewire 26 and the distal end region of the guidewire 26; 
wherein the distal end region of the guidewire is configured (as shown in figure 2, placing an element “DER” in figure 2 above will occupy a portion of an area of element 19 thereby blocking a percentage of the area of element 19) to block a percentage of the area of the distal opening 19 of the elongate catheter shaft 12.

Regarding claim 13, Hanson teaches wherein a longitudinal position of the distal end region (see “DER” in figure 2 above) of the guidewire 26 is movable to vary the percentage (based on whether element 30 is completely inside or outside of element 19, portion of the area of element 19 being blocked will vary. When element 30 is retracted as shown in figure 4 then the area of the element 19 being blocked will be 0%) of the area of the opening 19 of the elongate catheter shaft 12 that is blocked.



Regarding claim 15, Hanson teaches wherein decreasing the percentage of the area of the opening 19 of the elongate catheter shaft 12 that is blocked is configured to decrease (if element 26 is placed in position shown in figure 2 then a percentage of the opening of element 12 that is blocked will be increased thereby allowing small amount of fluid coming out of element 19, the remaining fluid that is not able to come out of the element 19 will get out of element 24. In contrast, if element 26 is retracted as shown in figure 4 then using larger amount of fluid will flow out of element 19 due to absence in blockage therefore, amount of fluid getting out of element 24 will be less and thus flow rate of fluid exiting the element 24 will be lower when blockage in the area of element 19 is decreased) a flow rate of a fluid exiting the plurality of apertures 24.

Regarding claim 18, Hanson teaches wherein when the coiled portion 22 is is configured to be biased into a straight configuration (configuration shown in figure 2) during delivery of the coiled portion 22 to a treatment location (location shown in figure 4) and configured to recoil towards the preformed coiled configuration (configuration 

Regarding claim 19, Hanson teaches wherein the plurality of apertures 24 are configured to maintain contact (figures 4 and 5) with the treatment location while the coiled portion recoils towards the preformed coiled configuration (configuration shown in figure 1).

Regarding claim 20, Hanson teaches an infusion catheter system 10 (figure 1), comprising: 
an elongate catheter shaft 12 having a proximal end region (region of element 12 comprising element 16), a distal end region 22 (including region comprising element 19), a distal opening 19 and a lumen 20 extending between the proximal end region (region of element 12 comprising element 16) and the distal opening 19, wherein the distal end region 22 (including region comprising element 19) includes a coiled portion 22 formed at least in part from a shape memory material (column 11, lines 37-50) and having a preformed coiled configuration (configuration shown in figure 1) including a plurality of helically wound rings (see rings formed in element 22 in figure 1); 
a plurality of apertures 24 formed through a sidewall of the coiled portion 22 such that the plurality of apertures 24 are oriented in a radially outward direction (figure 4) when the coiled portion 22 is in the preformed coiled configuration (configuration shown in figure 1), the plurality of apertures 24 in fluid communication with the lumen 20 of the elongate catheter shaft 12; 
a fluid delivery device fluidly (column 5, lines 35-38, “remote fluid source via a tube 46”) coupled to the proximal end region of the elongate catheter shaft 12; and 

wherein the distal end region of the guidewire is movable (column 6, lines 11-14) relative the distal opening 19 of the elongate catheter shaft 12 to adjust a flow rate of a fluid exiting the distal opening 19 (if element 26 is passing through element 19, the area within element 19 available for fluid to exit out of element 19 will be less thereby having less amount of fluid flowing out of the element 19 compared to when element 26 is retracted as shown in figure 4 when element 19 will be completely open to allow fluid flow out of element 19) and the plurality of apertures 24 (if element 19 is at least partially blocked by element 26 then portion of the fluid not flowing out of element 19 will flow out of element 24 thereby having larger volume of fluid flowing out of element 24 compared to when element 19 is not blocked by element 26) during delivery of the fluid through the lumen 20 of the elongate catheter shaft 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hanson et al. (US 5,709,874) in view of Richardson et al. (US 2007/0249964 A1).
Regarding claim 5, Hanson discloses each and every limitation as set forth above in claim 1. However, Hanson is silent regarding wherein the intermediate region of the guidewire has a first flexibility greater than a second flexibility of the proximal end region of the guidewire.
However, Richardson teaches wherein the intermediate region (region comprising elements 14 and 18) of the guidewire 10 (figure 1) has a first flexibility greater (paragraph 0021, paragraph 0083, lines 7-9) than a second flexibility of the proximal end region (region comprising element 12) of the guidewire (with increasing size, flexibility gets reduced) for the purpose of improving advancement and controlling distal end of the device through a patient’s body lumen (paragraph 0021, lines 1-4).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the guidewire of Hanson to incorporate wherein the intermediate region of the guidewire has a first flexibility greater than a second flexibility of the proximal end region of the guidewire as taught by Richardson for the purpose of improving advancement and controlling distal end of the device through a patient’s body lumen (paragraph 0021, lines 1-4).
 
Regarding claim 16, Hanson discloses each and every limitation as set forth above in claim 12. However, Hanson is silent regarding wherein the intermediate region 
However, Richardson teaches wherein the intermediate region (region comprising elements 14 and 18) of the guidewire 10 (figure 1) has a first flexibility greater (paragraph 0021, paragraph 0083, lines 7-9) than a second flexibility of the proximal end region (region comprising element 12) of the guidewire (with increasing size, flexibility gets reduced) for the purpose of improving advancement and controlling distal end of the device through a patient’s body lumen (paragraph 0021, lines 1-4).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the guidewire of Hanson to incorporate wherein the intermediate region of the guidewire has a first flexibility greater than a second flexibility of the proximal end region of the guidewire as taught by Richardson for the purpose of improving advancement and controlling distal end of the device through a patient’s body lumen (paragraph 0021, lines 1-4).

Double Patenting
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,543,006 in view of Hanson et al. (US 5,709,874). Claim 1 in the instant application is anticipated by claim 1 of US patent except wherein the distal end region of the guidewire is configured to be at least partially positioned within the distal opening during delivery of a fluid through the lumen of the elongate catheter shaft and a distal end of the guidewire extends distally beyond a distal end of the elongate catheter shaft.
However, Hanson teaches wherein the distal end region (see “DER” in figure 2 above) of the guidewire 26 is configured to be at least partially positioned within the distal opening 19 (figure 2) during delivery of a fluid (the guidewire could be placed in position shown in figure 2 
Therefore, it would have been prima facie obvious to modify the invention to include the teachings of Hanson for the purpose of directing the catheter system at the predetermined site (column 6, lines 33-37).

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,543,006 in view of Hanson et al. (US 5,709,874). Claim 5 in the instant application is anticipated by claim 1 of US patent except for wherein the distal end region of the guidewire is configured to be at least partially positioned within the distal opening during delivery of a fluid through the lumen of the elongate catheter shaft and a distal end of the guidewire extends distally beyond a distal end of the elongate catheter shaft.
However, Hanson teaches wherein the distal end region (see “DER” in figure 2 above) of the guidewire 26 is configured to be at least partially positioned within the distal opening 19 (figure 2) during delivery of a fluid (the guidewire could be placed in position shown in figure 2 and fluid could be injected through element 46) through the lumen 20 of the elongate catheter shaft and a distal end 30 of the guidewire 26 extends distally beyond a distal end 18 of the elongate catheter shaft 12 for the purpose of directing the catheter system at the predetermined site (column 6, lines 33-37).
Therefore, it would have been prima facie obvious to modify the invention to include the teachings of Hanson for the purpose of directing the catheter system at the predetermined site (column 6, lines 33-37).

6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,543,006 in view of Hanson et al. (US 5,709,874). Claim 6 in the instant application is anticipated by claim 2 of US patent except for wherein the distal end region of the guidewire is configured to be at least partially positioned within the distal opening during delivery of a fluid through the lumen of the elongate catheter shaft and a distal end of the guidewire extends distally beyond a distal end of the elongate catheter shaft.
However, Hanson teaches wherein the distal end region (see “DER” in figure 2 above) of the guidewire 26 is configured to be at least partially positioned within the distal opening 19 (figure 2) during delivery of a fluid (the guidewire could be placed in position shown in figure 2 and fluid could be injected through element 46) through the lumen 20 of the elongate catheter shaft and a distal end 30 of the guidewire 26 extends distally beyond a distal end 18 of the elongate catheter shaft 12 for the purpose of directing the catheter system at the predetermined site (column 6, lines 33-37).
Therefore, it would have been prima facie obvious to modify the invention to include the teachings of Hanson for the purpose of directing the catheter system at the predetermined site (column 6, lines 33-37).

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,543,006 in view of Hanson et al. (US 5,709,874). Claim 7 in the instant application is anticipated by claim 1 of US patent except for wherein the distal end region of the guidewire is configured to be at least partially positioned within the distal opening during delivery of a fluid through the lumen of the elongate catheter shaft and a distal end of the guidewire extends distally beyond a distal end of the elongate catheter shaft.

Therefore, it would have been prima facie obvious to modify the invention to include the teachings of Hanson for the purpose of directing the catheter system at the predetermined site (column 6, lines 33-37).

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,543,006 in view of Hanson et al. (US 5,709,874). Claim 8 in the instant application is anticipated by claim 4 of US patent except for wherein the distal end region of the guidewire is configured to be at least partially positioned within the distal opening during delivery of a fluid through the lumen of the elongate catheter shaft and a distal end of the guidewire extends distally beyond a distal end of the elongate catheter shaft.
However, Hanson teaches wherein the distal end region (see “DER” in figure 2 above) of the guidewire 26 is configured to be at least partially positioned within the distal opening 19 (figure 2) during delivery of a fluid (the guidewire could be placed in position shown in figure 2 and fluid could be injected through element 46) through the lumen 20 of the elongate catheter shaft and a distal end 30 of the guidewire 26 extends distally beyond a distal end 18 of the elongate catheter shaft 12 for the purpose of directing the catheter system at the predetermined site (column 6, lines 33-37).
.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,543,006 in view of Hanson et al. (US 5,709,874). Claim 9 in the instant application is anticipated by claim 5 of US patent except for wherein the distal end region of the guidewire is configured to be at least partially positioned within the distal opening during delivery of a fluid through the lumen of the elongate catheter shaft and a distal end of the guidewire extends distally beyond a distal end of the elongate catheter shaft.
However, Hanson teaches wherein the distal end region (see “DER” in figure 2 above) of the guidewire 26 is configured to be at least partially positioned within the distal opening 19 (figure 2) during delivery of a fluid (the guidewire could be placed in position shown in figure 2 and fluid could be injected through element 46) through the lumen 20 of the elongate catheter shaft and a distal end 30 of the guidewire 26 extends distally beyond a distal end 18 of the elongate catheter shaft 12 for the purpose of directing the catheter system at the predetermined site (column 6, lines 33-37).
Therefore, it would have been prima facie obvious to modify the invention to include the teachings of Hanson for the purpose of directing the catheter system at the predetermined site (column 6, lines 33-37).

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,543,006 in view of Hanson et al. (US 5,709,874). Claim 10 in the instant application is anticipated by claim 6 of US patent except for wherein the distal end region of the guidewire is configured to be at least partially positioned .
However, Hanson teaches wherein the distal end region (see “DER” in figure 2 above) of the guidewire 26 is configured to be at least partially positioned within the distal opening 19 (figure 2) during delivery of a fluid (the guidewire could be placed in position shown in figure 2 and fluid could be injected through element 46) through the lumen 20 of the elongate catheter shaft and a distal end 30 of the guidewire 26 extends distally beyond a distal end 18 of the elongate catheter shaft 12 for the purpose of directing the catheter system at the predetermined site (column 6, lines 33-37).
Therefore, it would have been prima facie obvious to modify the invention to include the teachings of Hanson for the purpose of directing the catheter system at the predetermined site (column 6, lines 33-37).

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,543,006 in view of Hanson et al. (US 5,709,874). Claim 11 in the instant application is anticipated by claim 7 of US patent except for wherein the distal end region of the guidewire is configured to be at least partially positioned within the distal opening during delivery of a fluid through the lumen of the elongate catheter shaft and a distal end of the guidewire extends distally beyond a distal end of the elongate catheter shaft.
However, Hanson teaches wherein the distal end region (see “DER” in figure 2 above) of the guidewire 26 is configured to be at least partially positioned within the distal opening 19 (figure 2) during delivery of a fluid (the guidewire could be placed in position shown in figure 2 and fluid could be injected through element 46) through the lumen 20 of the elongate catheter shaft and a distal end 30 of the guidewire 26 extends distally beyond a distal end 18 of the 
Therefore, it would have been prima facie obvious to modify the invention to include the teachings of Hanson for the purpose of directing the catheter system at the predetermined site (column 6, lines 33-37).

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,543,006 in view of Hanson et al. (US 5,709,874). Claim 12 in the instant application is anticipated by claim 11 of US patent except for an elongate catheter shaft extending along a Z-axis, a distal opening having an area extending along the X-Y plane and wherein the distal end region of the guidewire is configured to block a percentage of the area of the opening of the elongate catheter shaft.
However, Hanson teaches an elongate catheter shaft 12 extending along a Z-axis (axis along which straight portion of element 12 extends in figure 1), a distal opening 19 having an area (area of element 19) extending along the X-Y plane (plane along which element 19 lies) and wherein the distal end region of the guidewire is configured (as shown in figure 2, placing an element “DER” in figure 2 above will occupy a portion of an area of element 19 thereby blocking a percentage of the area of element 19) to block a percentage of the area of the distal opening 19 of the elongate catheter shaft 12 for the purpose of directing the catheter system at the predetermined site (column 6, lines 33-37).
Therefore, it would have been prima facie obvious to modify the invention to include the teachings of Hanson for the purpose of directing the catheter system at the predetermined site (column 6, lines 33-37).

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,543,006 in view of Hanson et al. (US .
However, Hanson teaches an elongate catheter shaft 12 extending along a Z-axis (axis along which straight portion of element 12 extends in figure 1), a distal opening 19 having an area (area of element 19) extending along the X-Y plane (plane along which element 19 lies) and wherein the distal end region of the guidewire is configured (as shown in figure 2, placing an element “DER” in figure 2 above will occupy a portion of an area of element 19 thereby blocking a percentage of the area of element 19) to block a percentage of the area of the distal opening 19 of the elongate catheter shaft 12 for the purpose of directing the catheter system at the predetermined site (column 6, lines 33-37).
Therefore, it would have been prima facie obvious to modify the invention to include the teachings of Hanson for the purpose of directing the catheter system at the predetermined site (column 6, lines 33-37).

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,543,006 in view of Hanson et al. (US 5,709,874). Claim 20 in the instant application is anticipated by claim 11 of US patent except for wherein the distal end region of the guidewire is movable relative the distal opening of the elongate catheter shaft to adjust a flow rate of a fluid exiting the distal opening and the plurality of apertures during delivery of the fluid through the lumen of the elongate catheter shaft.
However, Hanson teaches wherein the distal end region of the guidewire is movable (column 6, lines 11-14) relative the distal opening 19 of the elongate catheter shaft 12 to adjust a flow rate of a fluid exiting the distal opening 19 (if element 26 is passing through element 19, the area within element 19 available for fluid to exit out of element 19 will be less thereby having 
Therefore, it would have been prima facie obvious to modify the invention to include the teachings of Wallace for the purpose of directing the catheter system at the predetermined site (column 6, lines 33-37).

Allowable Subject Matter
Claims 7, 8 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 7, 8 and 17 were previously indicated allowable if rewritten in independent form in the office action mailed on 10/28/2021.
Response to Arguments
Applicant’s arguments with respect to claims 1, 12 and 20 have been considered but are moot because the arguments do not apply in view of the present rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/NILAY J SHAH/            Primary Examiner, Art Unit 3783